2019 WI 91

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2018AP2347-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Tracy R. Eichhorn-Hicks, Attorney at
                        Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Tracy R. Eichhorn-Hicks,
                                  Respondent.

                        DISCIPLINARY PROCEEDINGS AGAINST EICHHORN-HICKS

OPINION FILED:          September 24, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                                  2019 WI 91
                                                                          NOTICE
                                                          This opinion is subject to further
                                                          editing and modification.   The final
                                                          version will appear in the bound
                                                          volume of the official reports.
No.    2018AP2347-D


STATE OF WISCONSIN                                    :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Tracy R. Eichhorn-Hicks, Attorney
at Law:

Office of Lawyer Regulation,
                                                                               FILED
             Complainant,                                                 SEP 24, 2019

      v.                                                                     Sheila T. Reiff
                                                                          Clerk of Supreme Court

Tracy R. Eichhorn-Hicks,

             Respondent.




      ATTORNEY       disciplinary         proceeding.              Attorney's           license

suspended.



      ¶1     PER    CURIAM.       In   this     reciprocal          discipline          matter,

Attorney Tracy R. Eichhorn-Hicks has entered into a stipulation

with the Office of Lawyer Regulation (OLR).                         In the stipulation

the parties agree that it would be appropriate for this court to

impose     the   level     of    discipline     sought        by    the     OLR    as    being

reciprocal to the discipline imposed by the Supreme Court of

Minnesota,       namely    a    120-day   suspension         of     Attorney       Eichhorn-
Hicks'     license    to       practice   law    in       Wisconsin         and    an    order
                                                                            No.       2018AP2347-D



directing Attorney Eichhorn-Hicks to comply with the conditions

imposed upon him by the Supreme Court of Minnesota.                                        Having

carefully reviewed the matter, we accept the stipulation and

impose the requested sanction.                       Given the fact that Attorney

Eichhorn-Hicks entered into a comprehensive stipulation before

the appointment of a referee, we do not require him to pay the

costs of this proceeding.

      ¶2     Attorney Eichhorn-Hicks was admitted to the practice

of law in Minnesota in 1975.                     He was subsequently admitted to

the practice of law in this state in 1984.                              He has maintained a

law practice in Minneapolis.

      ¶3     Attorney          Eichhorn-Hicks'              disciplinary          history       in

Wisconsin      consists        of    a    one-year          suspension         and     a   public

reprimand, which were also imposed as discipline reciprocal to

that imposed by the Supreme Court of Minnesota in two separate

disciplinary          proceedings.              In    re     Disciplinary            Proceedings

Against     Eichhorn-Hicks,              2012 WI 18,       338 Wis. 2d 753,         809
N.W.2d 379.                Specifically,         the        one-year       suspension          was
reciprocal       to    a    one-year      suspension         imposed      in    Minnesota       in

2000, which resulted from Attorney Eichhorn-Hicks' misuse of his

client     trust      account,      his    failure          to    maintain      proper       trust

account records, his temporary misappropriation of funds, his

false certification on attorney registration statements, and his

false statements to Minnesota regulatory authorities.                                   Id., ¶6.

The   public       reprimand        was    reciprocal            to   a   public       reprimand

imposed     by     the       Supreme      Court        of    Minnesota         in     2009     for
professional misconduct involving (1) his receipt of advance fee
                                                 2
                                                                    No.     2018AP2347-D



payments without a written fee agreement and without placing

those advance fees into his client trust account and (2) his

failure to disclose during a disciplinary investigation the full

amounts of payments he had received for the representation of a

client.       Id.,     ¶7.        Because    the   OLR    learned      of   these     two

instances of Minnesota discipline at the same time, this court

imposed      both    forms     of    reciprocal     discipline         in   the     same

proceeding.         Id., ¶¶1-2.           Attorney Eichhorn-Hicks' license to

practice law in Wisconsin was reinstated in May 2014.                             In re

Disciplinary Proceedings Against Eichhorn-Hicks, 2014 WI 26, 353
Wis. 2d 590, 846 N.W.2d 806.

     ¶4      Attorney Eichhorn-Hicks' license to                  practice law in

Wisconsin has been administratively suspended since October 31,

2018, due to his failure to pay state bar dues and to certify

his client trust account information.                     Attorney Eichhorn-Hicks

was also administratively suspended on June 5, 2019, for failure

to   comply     with    continuing         legal   education      (CLE)      reporting

requirements.        His license remains administratively suspended as
of the date of this opinion.

     ¶5      In the present action, the OLR's complaint alleged two

counts.      First, the complaint alleged that due to the imposition

of an indefinite suspension of his Minnesota law license with a

right   to    petition       for    reinstatement        after   120    days    and   of

certain      conditions      on     his    Minnesota      law    license,      Attorney

Eichhorn-Hicks is subject to reciprocal discipline in this state

under Supreme Court Rule (SCR) 22.22.                      Second, the complaint
alleged that Attorney Eichhorn-Hicks had failed to notify the
                                             3
                                                                         No.    2018AP2347-D



OLR   of    the       professional     discipline        imposed    in    Minnesota,      in

violation of SCR 22.22(1).

      ¶6        After       Attorney    Eichhorn-Hicks        was   served       with    the

complaint and before he was ordered to show cause why reciprocal

discipline        should       not     be     imposed,    Attorney        Eichhorn-Hicks

entered into a comprehensive stipulation with the OLR.                              In the

stipulation, Attorney Eichhorn-Hicks admitted that the Supreme

Court      of   Minnesota       had    indefinitely       suspended       his    right   to

practice        law    in    that     state    with   a    right    to     petition      for

reinstatement          after    120     days    and   had     imposed      a    number    of

conditions upon his reinstatement and his practice of law if

reinstated.1            That     discipline        resulted    from      the     following

professional misconduct in three client matters:

      1.    By not stating in a written fee agreement with a
            client that an advanced flat fee could be subject
            to a refund under certain conditions, Attorney
            Eichhorn-Hicks   violated   Minnesota   Rule   of
            Professional Conduct (Minn. R. Prof. Conduct)
            1.5(b);

      2.    By failing to communicate a plea agreement offer to
            a client in a criminal case, Attorney Eichhorn-
            Hicks violated Minn. R. Prof. Conduct 1.1, 1.2(a),
            1.3, and 1.4(a)(1)-(3); and

      3.    By forging his client's signature on a medical
            records release form, falsely signing his own name
            as a witness to the client's signature, and then
            presenting the falsely signed form to a third-


      1Attorney Eichhorn-Hicks further stipulated that he had
failed to notify the OLR of the suspension of his Minnesota law
license within 20 days of its effective date, as required by
SCR 22.22(1).


                                               4
                                                                             No.    2018AP2347-D


             party, Attorney Eichhorn-Hicks violated Minn. R.
             Prof. Conduct 8.4(c)-(d).
       ¶7      Under       SCR   22.22(3),         this       court    shall       impose       the

identical discipline or license suspension imposed in another

jurisdiction, unless one or more of three exceptions apply.                                       In

the stipulation, Attorney Eichhorn-Hicks states that he does not

claim that any such exception applies to his case.

       ¶8      Given the nature of the Minnesota suspension, the OLR

and Attorney Eichhorn-Hicks agree that it would be appropriate

for    this    court       to    impose    a   120-day          suspension         of    Attorney

Eichhorn-Hicks' license to practice law in Wisconsin.                                   They also

note    in    the    stipulation        that   in       situations       where          the   other

jurisdiction has imposed a form of discipline that this court

does not impose, we have ordered the respondent attorney to

comply with the terms and conditions of the other jurisdiction's

disciplinary order.

       ¶9      The       stipulation       further            contains       a      number       of

statements         and    representations          by    the    parties.           The       parties

state       that     the    stipulation        was        not    the     result          of    plea
bargaining, that Attorney Eichhorn-Hicks does not contest the

facts    and       misconduct     alleged      by       the    OLR,    and    that       Attorney

Eichhorn-Hicks            does    not     contest         the    level       of     reciprocal

discipline sought by the director of the OLR in this matter.

Attorney       Eichhorn-Hicks           further         represents       that           he     fully

understands         the    misconduct      allegations           against      him,       that    he

fully understands the ramifications of the stipulated level of
discipline, that he fully understands his right to consult with


                                               5
                                                                           No.    2018AP2347-D



counsel and to contest this matter, that he is entering into the

stipulation knowingly and voluntarily, and that his entry into

the   stipulation        represents        his    decision      not        to    contest      the

misconduct alleged or the discipline sought by the OLR.

       ¶10     After carefully reviewing this matter, we accept the

stipulation and impose the stipulated level of discipline.                                     We

agree      that    the    closest        manner    in    which        to    replicate         the

suspension        imposed    by    the    Supreme       Court    of    Minnesota         is    to

suspend the license of Attorney Eichhorn-Hicks to practice law

in Wisconsin for a period of 120 days.

       ¶11     We further require Attorney Eichhorn-Hicks to comply

with the conditions imposed by the disciplinary order of the

Supreme Court of Minnesota.                Some of those conditions will need

to    be     satisfied      before    the    disciplinary         suspension           can     be

lifted,       while      another      condition         may     continue          after       his

reinstatement.

       ¶12     Specifically, in order to be reinstated, the Minnesota

court required Attorney Eichhorn-Hicks to successfully complete
the     professional         responsibility          portion          of        the    written

examination required for admission to practice law in Minnesota

and     to     satisfy      the      relevant      continuing          legal          education

requirements for practice in Minnesota.                          Thus, in order for

Attorney Eichhorn-Hicks to have his license to practice law in

Wisconsin reinstated, even after the completion of the 120-day

suspension, he will need to submit proof to this court that he




                                             6
                                                                      No.    2018AP2347-D



has complied with those conditions.                   Once he has provided proof

of compliance, the disciplinary suspension will be lifted.2

      ¶13     In    addition,     the   Supreme       Court     of    Minnesota      also

placed Attorney Eichhorn-Hicks on probation for a period of one

year following the reinstatement of his license to practice law

in that state.        The record of this proceeding does not indicate

whether     Attorney    Eichhorn-Hicks'             Minnesota    license      has    been

reinstated.         If Attorney Eichhorn-Hicks' Wisconsin license is

reinstated     before       the   period   of       probation    in     Minnesota      is

completed,     we    will    require    Attorney       Eichhorn-Hicks        to     comply

with the terms of the Minnesota probation order.

      ¶14     Because   this      matter   was       resolved    by    a    stipulation

without the need for litigation, we will not require Attorney

Eichhorn-Hicks to pay the costs of this proceeding.

      ¶15     IT IS ORDERED that the license of Tracy R. Eichhorn-

Hicks to practice law in Wisconsin is suspended for a period of

120   days,    effective      the   date       of    this   order,     as    discipline

reciprocal to that imposed by the Supreme Court of Minnesota.




      2As noted above, however, Attorney Eichhorn-Hicks' license
to practice law in Wisconsin is also currently administratively
suspended due to his failure to pay state bar dues, to certify
his client trust account information, and to comply with CLE
reporting   requirements.     In  addition   to  satisfying  the
requirements imposed by the Supreme Court of Minnesota to have
the Wisconsin disciplinary suspension lifted, Attorney Eichhorn-
Hicks will also have to satisfy all of the applicable
requirements to have the administrative suspension lifted before
he will be eligible to practice law in this state.


                                           7
                                                                       No.   2018AP2347-D



    ¶16      IT    IS    FURTHER    ORDERED      that    Tracy    R.    Eichhorn-Hicks

shall comply with the terms of the July 25, 2018 opinion and

order of the Supreme Court of Minnesota.                        Accordingly, before

the 120-day disciplinary suspension imposed above is lifted, in

addition to complying with the requirements of SCR 22.28(2),

Tracy   R.      Eichhorn-Hicks       shall       also    have    complied     with   the

conditions imposed by the Supreme Court of Minnesota in its July

25, 2018 order that must be fulfilled in order to have his

license    to     practice   law     in    Minnesota      reinstated.         Moreover,

Attorney     Eichorn-Hicks         shall    also    comply      with   the   order   for

probation imposed by the Supreme Court of Minnesota in its July

25, 2018 order once his license to practice law in that state is

reinstated.

    ¶17      IT     IS    FURTHER         ORDERED       that    the     administrative

suspensions of Tracy R. Eichhorn-Hicks' license to practice law

in Wisconsin, due to his failure to pay mandatory bar dues, his

failure to complete his trust account certification, and his

failure to comply with CLE reporting requirements, will remain
in effect until each reason for the administrative suspension

has been rectified, pursuant to SCR 22.28(1).

    ¶18      IT IS FURTHER ORDERED that, to the extent he has not

already done so, Tracy R. Eichhorn-Hicks shall comply with the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.




                                             8
    No.   2018AP2347-D




1